 

Exhibit 10.23

 

Third Amended and Restated Rent Supplement

(Permian Lease)

February 26, 2019

 

This Third Amended and Restated Rent Supplement (this “Third Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
February 26, 2019 to memorialize supplements to the Permian Lease (as defined
below), effective as of January 1, 2019. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the Permian
Lease.

WHEREAS, Lessor and Lessee are Parties to a Permian Lease Agreement dated
December 31, 2017 (as amended from time to time in accordance with its terms,
the “Permian Lease”);

WHEREAS, on December 31, 2018, the Parties executed a Second Amended and
Restated Rent Supplement (Permian Lease) effective as of January 1, 2019 (the
“Second Amended Supplement”);

WHEREAS, the Incremental CapEx for 2018 was different than expected by the
Second Amended Supplement, and the Parties wish to effect a Rent Validation (as
set forth in Section 3.3 of the Permian Lease) and to amend and restate the
Second Amended Supplement to memorialize the effect of such difference; and

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed by Lessor and will be paid within 30 days after execution hereof.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.The Second Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2.The Permian Lease, except as supplemented by this Third Amended Supplement,
shall remain in full force and effect.

Incremental CapEx:

 

 

 

2018

 

(Total 2018)

$    8,140,941#

$ 18,632,907##

$  26,773,848###

 

2019

 

(Total 2019)

$       994,262*

$  59,422,355**

$  60,416,617***

 

 

# Represents the “validated” aggregate amount of 2018 distribution Incremental
CapEx, i.e. a Rent Validation has occurred pursuant to Section 3.3 of the
Permian Lease, and, as part of this Rent Validation, the amount of 2018
distribution Incremental CapEx has been restated to $8,140,941 with a weighted
average in-service date of May 1, 2018.  The amount of 2018 distribution
Incremental CapEx included in the Second Amended Supplement was $10,025,211 with
an expected weighted average in-service date of May 1, 2018.

## Represents the “validated” aggregate amount of 2018 transmission Incremental
CapEx, i.e. a Rent Validation has occurred pursuant to Section 3.3 of the
Permian Lease, and, as part of this Rent Validation,

1

Permian Lease

--------------------------------------------------------------------------------

 

the Parties have restated the aggregate amount of 2018 transmission Incremental
CapEx placed in-service, consisting of (i) the amount of 2018 transmission
Incremental CapEx placed in service as of the balance sheet date reflected in
Lessee’s first 2018 Regulatory Order (“First 2018 CapEx”); (ii) the amount of
2018 transmission Incremental CapEx placed in service as of the balance sheet
date reflected in Lessee’s second 2018 Regulatory Order (“Second 2018 CapEx”);
and (iii) the amount of 2018 transmission Incremental CapEx placed in service
throughout the remainder of 2018 (“2018 Stub-Year CapEx”), together with the
weighted average in-service dates of 2018 transmission Incremental CapEx and the
effective dates for the first and second 2018 Regulatory Orders. The aggregate
amount of 2018 transmission Incremental CapEx has been restated to $18,632,907.
The aggregate amount of estimated 2018 transmission Incremental CapEx included
in the Second Amended Supplement was $58,071,834. The Parties placed in service
an aggregate of $109,859 of First 2018 CapEx, which was included in the first
2018 Regulatory Order that became effective on June 1, 2018; an aggregate of
$4,407,844 of Second 2018 CapEx, which was included in the second 2018
Regulatory Order that became effective on July 23, 2018; and an aggregate of
$14,115,204 of 2018 Stub-Year CapEx, which has not yet been included in a
Regulatory Order. The aggregate amount of First 2018 CapEx included in the
Second Amended Supplement was $446,511, the aggregate amount of Second 2018
CapEx included in the Second Amended Supplement was $7,255,992 and the aggregate
amount of 2018 Stub-Year CapEx included in the Second Amended Supplement was
$50,369,331. The First 2018 CapEx, Second 2018 CapEx and 2018 Stub-Year CapEx,
collectively, had a weighted average in-service date of August 1, 2018. As set
forth in the Second Amended Supplement, the Parties expected the First 2018
CapEx, Second 2018 CapEx and 2018 Stub-Year CapEx, collectively, to have a
weighted average in-service date of September 1, 2018. As set forth in the
Second Amended Supplement, the Parties expected the first 2018 Regulatory Order
to be effective on June 1, 2018, the second 2018 Regulatory Order to be
effective on September 1, 2018 and the first 2019 Regulatory Order to be
effective on May 1, 2019.

### Represents the total validated amount of transmission and distribution
Incremental CapEx that the Parties placed in service in 2018.

* Represents the aggregate amount of distribution Incremental CapEx that the
Parties expect to be placed in service in 2019, with an expected weighted
average in-service date of February 1, 2019. Rent supplements with respect to
this distribution Incremental CapEx were agreed to and memorialized as part of
the Second Amended Supplement.

** Represents the aggregate amount of transmission Incremental CapEx that the
Parties expect to be placed in service in 2019, with an expected weighted
average in-service date of April 1, 2019. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Second Amended Supplement.

*** Represents the total amount of transmission and distribution Incremental
CapEx that the Parties expect to be placed in service in 2019.

 

Lessee CapEx:  N/A

 

 

 

Base Rent:

 

 

 

2018

$53,548,567#

 

2019

$57,036,249*

 

2020

$60,093,255**

 

 

# Represents the “validated” amount of 2018 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.3 of the Permian Lease, and, as part of this
Rent Validation, the amount of 2018 Base Rent has been restated. The amount of
2018 Base Rent included in the Second Amended Supplement was $53,812,844,
comprised of 2018 Base Rent payments of (i) $4,451,115 on the 15th day of each
month beginning on March 15, 2018 through July 15, 2018 (with respect to January
2018 through May 2018); (ii) $4,464,736 on the 15th day of each month beginning
on August 15, 2018 through October 15, 2018 (with respect to June 2018 through
August 2018), with the increase in monthly Base Rent reflecting Prior Stub-

2Permian Lease

--------------------------------------------------------------------------------

 

Year CapEx (as defined in the First Amended and Restated Rent Supplement
(Permian Lease) dated February 28, 2018) and First 2018 CapEx and commencing
June 1, 2018, which was the expected effective date of Lessee’s first 2018
Regulatory Order; and (iii) $4,540,766 on the 15th day of each month beginning
on November 15, 2018 through February 15, 2019 (with respect to September 2018
through December 2018), with the increase in monthly Base Rent reflecting Second
2018 CapEx and commencing September 1, 2018, which was the expected effective
date of Lessee’s second 2018 Regulatory Order. Lessor owes Lessee $264,275 (the
difference between the amount set forth as Base Rent above and the aggregate
amount of monthly Base Rent set forth in this footnote), in validated Base Rent,
and will make the validation payment set forth under “Validation Payment” below
within 30 days of the date hereof.

 

* Lessee will make a 2019 Base Rent payment of $4,432,675 on the 15th day of
each month beginning on March 15, 2019 through May 15, 2019 (with respect to
January 2019 through March 2019). Lessee will then make a 2019 Base Rent payment
of $4,580,578 on the 15th day of each month beginning on June 15, 2019 through
September 15, 2019 (with respect to April 2019 through July 2019), with the
increase in monthly Base Rent reflecting, in part, 2018 Stub-Year CapEx and
commencing April 1, 2019, which is the expected effective date of Lessee’s first
2019 Regulatory Order. Lessee will then make a 2019 Base Rent payment of
$5,083,182 on the 15th day of each month beginning on October 15, 2019 through
February 15, 2020 (with respect to August 2019 through December 2019).

 

** Lessee will make a 2020 Base Rent payment of $4,978,564 on the 15th day of
each month beginning on March 15, 2020 through September 15, 2020 (with respect
to January 2020 through July 2020). Lessee will then make a 2020 Base Rent
payment of $5,048,661 on the 15th day of each month beginning on October 15,
2020 through February 15, 2021 (with respect to August 2020 through December
2020).

 

 

Percentage Rent Percentages:

 

 

 

 

 

 

2018

0%

 

 

 

2019

0%

 

 

 

2020

0%

 

 

 

Annual Percentage Rent Breakpoints:  N/A

 

Revenues Attributable to Lessee CapEx:  N/A

 

Validation Payment:  As a result of the validation described above, pursuant to
Section 3.3 of the Permian Lease, Lessor will pay Lessee $264,275 within 30 days
following execution hereof, all of which is attributable to the validation of
Base Rent.

 

TCOS Allocation:  N/A

 

Allocated Other Revenue:  N/A

 

Term of Rent Supplement:  Expires 12/31/20




 

3Permian Lease

--------------------------------------------------------------------------------

 

The Parties have executed this Third Amended Supplement to the Permian Lease as
of the date set forth above.

 

 

 

 

SHARYLAND UTILITIES, L.P.

 

 

 

 

 

By:

/s/ Greg Wilks

 

 

Name:

Greg Wilks

 

 

Title:

Chief Financial Officer

 

 

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

 

 

 

 

 

By:

/s/ Brant Meleski

 

 

Name:

Brant Meleski

 

 

Title:

Chief Financial Officer

 

 

Permian Lease